Citation Nr: 1414116	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  09-05 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for degenerative disc disease of the cervical spine, claimed as secondary to service-connected dorsolumbar myositis, levoscoliosis.

2. Entitlement to service connection for herniated discs and multilevel discogenic disease of the lumbar spine, claimed as secondary to service-connected dorsolumbar myositis, levoscoliosis.

3. Entitlement to a rating in excess of 20 percent for the dorsolumbar myositis, levoscoliosis.

4. Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1974 and from February 1977 to November 1984. 

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2008 rating decision issued by the RO.

In July 2012, the Board, in pertinent part, denied the Veteran's claims for entitlement to service connection for degenerative disc disease of the cervical spine and herniated discs and multilevel discogenic disease of the lumbar spine, both claimed as secondary to service-connected dorsolumbar myositis, levoscoliosis; the Board remanded the claims for entitlement to a rating in excess of 20 percent for the dorsolumbar myositis, levoscoliosis and entitlement to a TDIU for further development. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court). In August 2013, the Court granted a Joint Motion for Partial Remand (JMR) vacating the July 2012 decision and remanding the Veteran's claims for entitlement to service connection for degenerative disc disease of the cervical spine and herniated discs and multilevel discogenic disease of the lumbar spine, both claimed as secondary to service-connected dorsolumbar myositis, levoscoliosis for further development.

The development requested for the Veteran's claim for entitlement to a rating in excess of 20 percent for the dorsolumbar myositis, levoscoliosis and entitlement to a TDIU has been completed and the issues have been returned to the Board for adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties agreed that the Board failed to adequately explain the reasons and bases for denying the Veteran's claims for entitlement to service connection for degenerative disc disease of the cervical spine and herniated discs and multilevel discogenic disease of the lumbar spine, both claimed as secondary to service-connected dorsolumbar myositis, levoscoliosis. Specifically, the parties found that the Board failed to explain its determination that the claims were not "original claims for compensation" in denying the claims pursuant to provisions of 38 C.F.R. § 3.655(b). In light of the Joint Motion and taking account of an August 2012 statement from the Veteran indicating that he never received notice of the scheduled examination and was willing to report for examination, the Board finds examination is warranted to addresses the respective etiologies of the claimed degenerative disc disease of the cervical spine and herniated discs and multilevel discogenic disease of the lumbar spine disorders. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).

As for the claim for a rating in excess of 20 percent for the dorsolumbar myositis, levoscoliosis, the Veteran essentially asserts he has experienced a worsening of the symptoms related to his service-connected dorsolumbar myositis, levoscoliosis. He was last afforded a VA examination addressing the service-connected dorsolumbar myositis, levoscoliosis in November 2009. Under the circumstances, the Board finds that current VA examination is necessary for the purpose of ascertaining the current severity of this service-connected disability. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). The claim of entitlement to a TDIU is inextricably intertwined with these claims; thus, action on the claim for entitlement to a TDIU must be delayed pending completion of the requested development. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 
  
Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran in order to have him identify all recent treatment received for his claimed degenerative disc disease of the cervical spine and herniated discs and multilevel discogenic disease of the lumbar spine and service-connected dorsolumbar myositis, levoscoliosis.  Based on his response, the RO should obtain copies of all outstanding records from any identified health care provider.  

2. Schedule the Veteran for a VA examination to determine the etiology of degenerative disc disease of the cervical spine and herniated discs and multilevel discogenic disease of the lumbar spine. The claims file should be made available to the examiner for. After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to: 

a) whether it is at least as likely as not (50 percent probability or better) any current degenerative disc disease of the cervical spine and herniated discs and multilevel discogenic disease of the lumbar spine are related to service.  

b) whether it is at least as likely as not (50 percent probability or better) the service-connected dorsolumbar myositis, levoscoliosis caused or aggravated either the Veteran's degenerative disc disease of the cervical spine or his herniated discs and multilevel discogenic disease of the lumbar spine (or both) disorders? If aggravation of either the degenerative disc disease of the cervical spine or the herniated discs and multilevel discogenic disease of the lumbar spine (or both) disorders by the service-connected dorsolumbar myositis, levoscoliosis is shown, the examiner should objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred.

In addition, the examiner should evaluate the current severity and manifestations of the Veteran's dorsolumbar myositis, levoscoliosis. All tests and studies, to include range of motion testing should be accomplished.  

In the event that the claimed herniated discs and multilevel discogenic disease of the lumbar spine is shown to not be related to service, the examiner should state whether it is possible to separate the symptoms of the herniated discs and multilevel discogenic disease of the lumbar spine (for which service connection has not been established) from the symptoms of the Veteran's service-connected dorsolumbar myositis, levoscoliosis.  If so, he should identify which symptoms are attributable to each disorder.  

The examiner must provide a complete rationale for all the findings and opinions.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination. A copy of all notifications must be associated with the claims folder. He is advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim. 38 C.F.R. § 3.655 (2013).

4. After completion of the above development, the Veteran's claims should be readjudicated. If the determinations remain adverse to him, he should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


